Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
Information Disclosure Statement
Both information disclosure statement (IDS) submitted on 11/23/2021 has been considered by the examiner.
Status of Claims
In the documents filed on 12/15/2021: 
Claim(s) 1, 10, and 23 (and by extension its/their dependents) have been amended. 
Claim(s) 9, 20 has/have been canceled. 
Claim(s) 1-8, 10-19, and 21-23 is/are pending in this application.
Claim(s) 1-8, 10-19, and 21-23 have been rejected below.
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
With respect to claim 1 applicant argued:

In the Office Action, the Examiner acknowledges that "Avneri does not clearly teach wherein the at least one averting measure belongs to a group of averting measures which fix the unmanned vehicle to the environment." See Final Office Action, page 7. To address this deficiency of Avneri, the Examiner cites Camacho-Cardoza as allegedly teaching an averting measure "belong[ing] to a group of averting measures which fix the unmanned vehicle to the environment or to an object in the environment" based on the disclosure of an attachment of a  magnet (36) to a mine (88). See id. (citing Camacho-Cardoza, FIGS. 12-17 and col. 6, lines 12-41). 
Applicants respectfully assert that the magnetic attachment to a mine does not  correspond to either of the anchoring of the unmanned vehicle to the ground or the chaining of the unmanned vehicle to an environment object. As such, the proposed combination of Avneri in view of Camacho-Cardoza does not disclose, teach, or suggest all the limitations of the claims as amended and, thus, does not present a primafacie case of obviousness. Therefore, Applicants respectfully request withdrawal of this ground of rejection. 

The examiner respectfully disagrees, specifically in regards to applicant’s statement that “Applicants respectfully assert that the magnetic attachment to a mine does not  correspond to… the chaining of the unmanned vehicle to an environment object.” 

The issue at hand is whether or not via broadest reasonable interpretation in light of applicant’s specification, the chaining of the unmanned vehicle to an environment object as claimed by applicant reads on the magnetic attachment to a mine as taught by Camacho-Cardoza. This involves claim and term interpretation which is specifically laid out in MPEP 2111 
2111.01 Plain Meaning [R-10.2019]
I. THE WORDS OF A CLAIM MUST BE GIVEN THEIR "PLAIN MEANING" UNLESS SUCH MEANING IS INCONSISTENT WITH THE SPECIFICATION
Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say. Thus, "heating the resulting batter-coated dough to a temperature in the range of about 400oF to 850oF" required heating the dough, rather than the air inside an oven, to the specified temperature.).
The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997) (the USPTO looks to the ordinary use of the claim terms taking into account definitions or other "enlightenment" contained in the written description); But c.f. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) ("We have cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification."). When the specification sets a clear path to the claim language, the scope of the claims is more easily determined and the public notice function of the claims is best served.

The first step to determining the meaning of the term in the context of the claim is to establish the plain meaning of the term chaining:
Chaining: fasten or secure with a chain.

[0060] Examples of such a fixing mechanism are means configured to anchor the unmanned vehicle in the ground and/or to chain the unmanned vehicle to an environment object (for example a lamppost, a tree or a bicycle). One example of such a means is a screwing device which is configured to screw one or more screws connected to the unmanned vehicle into the ground and/or one or more environment objects for the purpose of fixing the unmanned vehicle. Another example of such a means is a nailing device (for example a nail gun driven with compressed air) which is configured to drive (for example fire) one or more nails connected to the unmanned vehicle into the ground and/or one or more environment objects for the purpose of fixing the unmanned vehicle. Furthermore, it is also conceivable for an arresting hook, which is configured to open in order to interlock with one or more environment objects for the purpose of fixing the unmanned vehicle, to be such a means. Further examples of such means are, for example, an adhesive bonding device which is configured to adhesively bond the unmanned vehicle to the ground and/or one or more environment objects, and/or a type of automated shackle lock.

It is noted that this is the only section where “chaining” is referenced at all. Reviewing applicant’s use of the term “chain” it is clear that it is inconsistent with what would normally be considered its plain meaning, that is there is no reference to a chain being used. Several of the examples provided are not remotely related or similar to what would be considered “a chain” (screws, nails, adhesive bonding, ect). As such it is clear that chaining in this context is not limited to simply fastening or securing with a chain as would be the plain meaning of the term.
It is noted that chaining has another meaning that is commonly used. A quick search of a thesaurus against the word “chaining” reveals terms such as secure, fasten, tether, hitch ect or in other words as a synonym to fixing. This is not only a common usage of the term chaining but it is one that is consistent with applicant’s specification whereby chaining just means some form of fastening or fixing of the unmanned vehicle to the object in the environment. The . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8, 10-19, and 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 10, and 23 recite the limitation “the at least one averting measure which fixes the unmanned vehicle or a part of the unmanned vehicle.” The claim is indefinite since previously the fixing only stated: “fix the unmanned vehicle to the environment” and thus it is unclear whether the whole vehicle must be fixed or only part of the vehicle. For the sake of this action it is assumed that only part of the vehicle must be fixed.
All rejected claims not explicitly addressed above that depend from the claims in question inherit said subject matter are also rejected as well under the same rationale.


Claim Rejections - 35 USC § 103
Claim 1-6, 8, 10-17, 19, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avneri (US 2006/0038678) in view of Camacho-Cardoza (US 9,561,842).
With respect to claim 1, Avneri teaches a method, control apparatus and non-transitory computer readable storage medium for averting a danger, performed by a control apparatus for an unmanned vehicle and comprises: 
obtaining a plurality of pieces of sensor information (Avneri ¶[15, 50]); 
determining, at least partially depending on the obtained pieces of sensor information, whether a danger exists (Avneri ¶[15, 50]); 
determining, if it is determined that a danger exists, at least one averting measure for averting the danger (Avneri ¶[78]); 
performing or causing the performing of the at least one averting measure (Avneri ¶[79-88]). 
Avneri does not clearly teach wherein the at least one averting measure belongs to a group of averting measures which fix the unmanned vehicle to the environment or to an object in the environment and wherein the at least one averting measure which fixes the unmanned vehicle or a part of the unmanned vehicle comprises the following action: triggering a fixing mechanism, and wherein, for the fixing mechanism, means are configured to anchor the unmanned vehicle in the ground and/or to chain the unmanned vehicle to an environment object; 
Camacho-Cardoza  teaches a system for an unmanned vehicle detecting an danger including at least one averting measures wherein the at least one averting measure belongs to 
wherein the at least one averting measure which fixes the unmanned vehicle or a part of the unmanned vehicle comprises the following action: triggering a fixing mechanism (Camacho-Cardoza Fig 12-17 Col 6:12-41), and wherein, for the fixing mechanism, means are configured to anchor the unmanned vehicle in the ground and/or to chain the unmanned vehicle to an environment object (Camacho-Cardoza Fig 12-17 Col 6:12-41 at least “chain the unmanned vehicle to an environment object”)
It is noted that for at least the period shown in figures 12-17 the vehicle would be considered fixed to the object which meets the limitations of the claims even if at a later point it eventually detaches from the object. It is further noted that, although Camacho-Cardoza is drawn to a marine unmanned vehicle, the technique of attaching part of the unmanned vehicle to a danger in the environment is applicable to other types of unmanned vehicle including aerial and grounded and thus is analogous art. 
Thus as shown above Avneri teaches a base invention of an unmanned vehicle detecting dangers in an environment and Camacho-Cardoza teaches averting measures wherein the at least one averting measure belongs to a group of averting measures which fix the unmanned vehicle to the environment or to an object in the environment. These two references are analogous to one another because they are both drawn to unmanned vehicles and their control. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Avneri to apply the teachings of Camacho-Cardoza because the teaching of averting measures wherein the at least one averting measure belongs 

With respect to claim 10, Avneri teaches a control apparatus for an unmanned vehicle, comprising at least one processor and at least one memory containing program instructions, wherein the at least one memory and the program instructions are configured, together with the at least one processor, to cause the apparatus to perform:
obtaining a plurality of pieces of sensor information (Avneri ¶[15, 50]);
determining, at least partially depending on the obtained pieces of sensor information, whether a danger exists (Avneri ¶[15, 50]);
determining, if it is determined that a danger exists, at least one averting measure for averting the danger (Avneri ¶[78]), 
performing or causing the performing of the at least one averting measure (Avneri ¶[79-88]).
Avneri does not clearly teach wherein the at least one averting measure belongs to a group of averting measures which fix the unmanned vehicle to the environment or to an object in the environment and wherein the at least one averting measure which fixes the unmanned 
Camacho-Cardoza  teaches a system for an unmanned vehicle detecting an danger including at least one averting measures wherein the at least one averting measure belongs to a group of averting measures which fix the unmanned vehicle to the environment or to an object in the environment (Camacho-Cardoza Fig 12-17 Col 6:12-41); and 
wherein the at least one averting measure which fixes the unmanned vehicle or a part of the unmanned vehicle comprises the following action: triggering a fixing mechanism (Camacho-Cardoza Fig 12-17 Col 6:12-41), and wherein, for the fixing mechanism, means are configured to anchor the unmanned vehicle in the ground and/or to chain the unmanned vehicle to an environment object (Camacho-Cardoza Fig 12-17 Col 6:12-41 at least “chain the unmanned vehicle to an environment object”)
It is noted that for at least the period shown in figures 12-17 the vehicle would be considered fixed to the object which meets the limitations of the claims even if at a later point it eventually detaches from the object. It is further noted that, although Camacho-Cardoza is drawn to a marine unmanned vehicle, the technique of attaching part of the unmanned vehicle to a danger in the environment is applicable to other types of unmanned vehicle including aerial and grounded and thus is analogous art. 
Thus as shown above Avneri teaches a base invention of an unmanned vehicle detecting dangers in an environment and Camacho-Cardoza teaches averting measures wherein the at 

With respect to claim 23, Avneri teaches a non-transitory computer readable storage medium including a computer program comprising program instructions which are configured, when executed by at least one processor, to cause an apparatus to perform:
obtaining a plurality of pieces of sensor information (Avneri ¶[15, 50]);
determining, at least partially depending on the obtained pieces of sensor information, whether a danger exists (Avneri ¶[15, 50]);
determining, if it is determined that a danger exists, at least one averting measure for averting the danger (Avneri ¶[78]), 

Avneri does not clearly teach wherein the at least one averting measure belongs to a group of averting measures which fix the unmanned vehicle to the environment or to an object in the environment and wherein the at least one averting measure which fixes the unmanned vehicle or a part of the unmanned vehicle comprises the following action: triggering a fixing mechanism, and wherein, for the fixing mechanism, means are configured to anchor the unmanned vehicle in the ground and/or to chain the unmanned vehicle to an environment object; 
Camacho-Cardoza  teaches a system for an unmanned vehicle detecting an danger including at least one averting measures wherein the at least one averting measure belongs to a group of averting measures which fix the unmanned vehicle to the environment or to an object in the environment (Camacho-Cardoza Fig 12-17 Col 6:12-41); and 
wherein the at least one averting measure which fixes the unmanned vehicle or a part of the unmanned vehicle comprises the following action: triggering a fixing mechanism (Camacho-Cardoza Fig 12-17 Col 6:12-41), and wherein, for the fixing mechanism, means are configured to anchor the unmanned vehicle in the ground and/or to chain the unmanned vehicle to an environment object (Camacho-Cardoza Fig 12-17 Col 6:12-41 at least “chain the unmanned vehicle to an environment object”)
It is noted that for at least the period shown in figures 12-17 the vehicle would be considered fixed to the object which meets the limitations of the claims even if at a later point it eventually detaches from the object. It is further noted that, although Camacho-Cardoza is 
Thus as shown above Avneri teaches a base invention of an unmanned vehicle detecting dangers in an environment and Camacho-Cardoza teaches averting measures wherein the at least one averting measure belongs to a group of averting measures which fix the unmanned vehicle to the environment or to an object in the environment. These two references are analogous to one another because they are both drawn to unmanned vehicles and their control. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Avneri to apply the teachings of Camacho-Cardoza because the teaching of averting measures wherein the at least one averting measure belongs to a group of averting measures which fix the unmanned vehicle to the environment or to an object in the environment taught by Camacho-Cardoza was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an unmanned vehicle detecting dangers in an environment taught by Avneri to yield the advantage of allowing the unmanned vehicle to stabilize itself as it deals with the danger thus making it easier to work on the danger and the results would have been predictable to one of ordinary skill in the art.

With respect to claims 2 and 13 Avneri as modified in claims 1 and 10 teaches a method for averting a danger, wherein the determining of the at least one averting measure for 

With respect to claims 3 and 14 Avneri as modified in claims 1 and 10 teaches a method for averting a danger, wherein the determining of the at least one averting measure for averting the danger is carried out by selecting the at least one averting measure for averting the danger from a plurality of averting measures (Avneri ¶[79-88], Camacho-Cardoza Fig 12-17 Col 6:12-41). 

With respect to claims 4 and 15, Avneri as modified in claims 1 and 10 teaches a method for averting a danger, wherein the at least one averting measure belongs to one of the following groups of averting measures: signal-based averting measures, movement-based averting measures, averting measures which act upon contact with the unmanned vehicle or a part of the unmanned vehicle, averting measures which act at a distance from the unmanned vehicle or a part of the unmanned vehicle, (Avneri ¶[79-88], Camacho-Cardoza Fig 12-17 Col 6:12-41). 

With respect to claims 5 and 16, Avneri as modified in claims 1 and 10 teaches a method for averting a danger, wherein a signal-based averting measure comprises the following action: outputting a signal, in particular an optical or acoustic or olfactory signal (Avneri ¶[83-84]). 



With respect to claims 8 and 19 Avneri as modified in claims 1 and 10 teaches a method for averting a danger, wherein an averting measure which acts at a distance from the unmanned vehicle or a part of the unmanned vehicle comprises one or more of the following actions: casting a net, triggering a distance electroshock weapon, triggering a sound or radiation cannon, or spraying a liquid or a gas (Avneri ¶[84]). 

With respect to claim 11 Avneri as modified in claim 10 teaches a method for averting a danger, wherein the pieces of sensor information originate from one or more of the following sensors: a temperature sensor, a pressure sensor, a brightness sensor, a motion sensor, an acoustic sensor, an ultrasonic sensor, an optical sensor, an infrared sensor, a light sensor, an image sensor, a video sensor, a chemical sensor, a glass breakage sensor, a motion sensor, a radio sensor, a position sensor, a door or window opening sensor or an acceleration sensor (Avneri ¶[15] at least infrared). 
With respect to claim 12 Avneri as modified in claim 10 teaches a method for averting a danger, wherein the determining whether a danger exists is carried out according to one or 
With respect to claim 22 Avneri as modified in claim 10 teaches a method for averting a danger, wherein the at least one memory and the program instructions are further configured, together with the at least one processor, to cause the apparatus to perform: obtaining further pieces of sensor information; and determining, at least partially depending on the obtained further pieces of sensor information, whether the danger still exists (Avneri ¶[15, 50]). 

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avneri (US 2006/0038678) in view of Camacho-Cardoza (US 9,561,842) and further in view of van den Brerg (US 6,439,162).
With respect to claims 7 and 18, although Avneri as modified in claims 1 and 10 teaches a method for averting a danger, wherein an averting measure which acts at a distance from the unmanned vehicle or a part of the unmanned vehicle comprises one of a whole host of different weapons (Avneri ¶[85, 87]) the possible weapons usable by Avneri do not comprises one or more of the following actions: changing the surface or a part of the surface of the unmanned vehicle, applying an electrical voltage to the surface or a part of the surface of the unmanned vehicle, or wetting the surface or a part of the surface of the unmanned vehicle with a liquid. 

Thus as shown above Avneri teaches a base invention of a vehicle which avoids a danger via a plurality of actions and Brerg teaches additional actions which can be undertaken in order to avoid a danger by an autonomous vehicle. These two references are analogous to one another because both are drawn to autonomous vehicles. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Avneri to apply the teachings of Brerg because the teaching of additional actions which can be undertaken in order to avoid a danger by an autonomous vehicle taught by Brerg was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a vehicle which avoids a danger via a plurality of actions taught by Avneri to yield the advantage of allowing the vehicle to deal with additional situations (for example, moving animals away from the autonomous vehicle with electricity) and the results would have been predictable to one of ordinary skill in the art.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avneri (US 2006/0038678) in view of Camacho-Cardoza (US 9,561,842) and further in view of Friesen (US 2015/0289122).

Friesen teaches a system for handling emergencies wherein the system is configured, together with the at least one processor, to cause the apparatus to perform: storing or prompting the storing of pieces of documentation information for documenting the danger or the averting of the danger (Friesen ¶[24]). 
Thus as shown above Avneri teaches a base invention of an unmanned vehicle for detecting a dangerous situation and Friesen teaches storing or prompting the storing of pieces of documentation information for documenting the danger or the averting of the danger. These two references are analogous to one another because both are systems for dealing with emergency situations. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Avneri to apply the teachings of Friesen because the teaching of storing or prompting the storing of pieces of documentation information for documenting the danger or the averting of the danger taught by Friesen was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an unmanned vehicle for detecting a dangerous situation taught by Avneri to yield the advantage of a unmanned vehicle that can detect and react to dangers which stores information related to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.